Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of October 9, 2018 (this “Agreement”), is by and
between Antero Midstream GP LP, a Delaware limited partnership (“AMGP”), and
Antero Resources Corporation, a Delaware corporation (“Antero Resources”).

 

RECITALS:

 

WHEREAS, concurrently with the execution of this Agreement, AMGP GP LLC, a
Delaware limited liability company and the general partner of AMGP (“AMGP GP”),
AMGP, Antero IDR Holdings LLC, a Delaware limited liability company (“IDR
Holdings”) and subsidiary of AMGP, Arkrose Midstream Preferred Co LLC, a
Delaware limited liability company and wholly owned subsidiary of AMGP, Arkrose
Midstream Newco Inc., a Delaware corporation and a wholly owned subsidiary of
AMGP (“NewCo”), Arkrose Midstream Merger Sub LLC, a Delaware limited liability
company and a wholly owned subsidiary of NewCo (“Merger Sub”), Antero Midstream
Partners GP LLC (“AMLP GP”), a Delaware limited liability company and the
general partner of Antero Midstream Partners LP (“AMLP”), a Delaware limited
partnership, and AMLP are entering into a Simplification Agreement, dated as of
the date hereof (as amended, supplemented, restated or otherwise modified from
time to time, the “Simplification Agreement”), pursuant to which, among other
things, subject to the conditions set forth therein, the parties thereto will
consummate a series of transactions that includes, (i) at the election of AMLP
GP, the merger of AMLP GP with and into AMGP with AMGP surviving the merger,
(ii) the conversion of AMGP from a limited partnership into a corporation under
the laws of the State of Delaware, (iii) the issuance of non-voting preferred
stock of AMGP Corp (as defined in the Simplification Agreement) and donation of
such preferred stock to the Antero Foundation for no consideration, (iv) the
contribution by AMGP Corp of AMGP Common Stock (as defined in the Simplification
Agreement) to NewCo, (v) the merger of Merger Sub with and into AMLP with AMLP
surviving the merger and pursuant to which holders of common units representing
limited partner interests in AMLP (the “AMLP Common Units”) shall have the right
to receive the Merger Consideration (as defined in the Simplification
Agreement), (vii) the exchange by the Series B Holders (as defined in the
Simplification Agreement) of Series B Units (as defined in the Simplification
Agreement) for AMGP Common Stock held by NewCo and (viii) the execution and
delivery by the parties thereto of the Registration Rights Agreement and the
Stockholders’ Agreement (each as defined in the Simplification Agreement)
(collectively, the “Transactions”); and

 

WHEREAS, as of the date hereof, Antero Resources is the record and beneficial
owner in the aggregate of, and has the right to vote and dispose of, 98,870,335
AMLP Common Units;

 

WHEREAS, as a condition to AMGP’s willingness to enter into the Simplification
Agreement, AMGP has required that Antero Resources agree to enter into this
agreement and abide by the covenants and obligations with respect to the Covered
Units (as hereinafter defined) set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

GENERAL

 

Section 1.1                                    Defined Terms.  The following
capitalized terms, as used in this Agreement, shall have the meanings set forth
below.  Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Simplification Agreement.

 

“Covered Units” means, the Existing Units, together with any AMLP Common Units
that Antero Resources acquires, either beneficially or of record, or has the
right to vote (by contract or otherwise) or the right to direct the voting, on
or after the date hereof, including any AMLP Common Units received as
distributions, as a result of a split, reverse split, combination, merger,
conversion, consolidation, reorganization, reclassification, recapitalization or
similar transaction, as a result of any exchange of other securities for AMLP
Common Units, or upon exercise, exchange or conversion of any option, warrant or
other security or instrument exercisable or exchangeable for, or convertible
into, AMLP Common Units.

 

“Existing Units” means, all AMLP Common Units owned, either beneficially or of
record, by Antero Resources on the date of this Agreement.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, gift, hypothecate or otherwise dispose of (whether by merger,
conversion or consolidation (including by conversion into securities or other
consideration as a result of such merger, conversion or consolidation), by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise), either voluntarily or involuntarily or for value
or without value, or to enter into any contract, option or other arrangement or
understanding (whether written or oral) with respect to the voting of or sale,
transfer, conversion, assignment, pledge, encumbrance, gift, hypothecation or
other disposition of (whether by merger, conversion or consolidation (including
by conversion into securities or other consideration as a result of such merger,
conversion or consolidation), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise).

 

ARTICLE 2

 

VOTING

 

Section 2.1                                    Agreement to Vote Covered Units. 
Antero Resources hereby irrevocably and unconditionally agrees that, during the
term of this Agreement, at any meeting of the holders of AMLP Common Units,
however called, including any adjournment or postponement thereof, and in
connection with any action by consent of the holders of AMLP Common Units (or
any class or subdivision thereof) in lieu of a meeting thereof, Antero Resources
shall:

 

(a)                                 appear at each such meeting and cause its
Covered Units to be counted as present thereat for purposes of calculating a
quorum; and

 

2

--------------------------------------------------------------------------------


 

(b)                                 (x) in the case of a meeting, vote (or cause
to be voted), in person or by proxy, all of the Covered Units, or (y) in the
case of a proposed action by consent in lieu of a meeting, duly deliver (or
cause to be duly delivered) promptly (and in any event within 48 hours after the
receipt of the proposed action by consent) a consent in respect of all of the
Covered Units:

 

(i)                                     in favor of the approval of the AMLP
Unitholder Proposals and any other related proposal requested by AMLP that is
necessary or desirable in furtherance thereof or in connection therewith;

 

(ii)                                  against the approval or adoption of any
action, agreement, transaction or proposal that is intended, or would reasonably
be expected, to result in a breach of any covenant, agreement, representation,
warranty or any other obligation of AMLP contained in the Simplification
Agreement or of Antero Resources contained in this Agreement; and

 

(iii)                               against any action, agreement, transaction
or proposal that is intended, would reasonably be expected, or the result of
which would reasonably be expected, to impede, interfere with, delay, postpone,
discourage, frustrate the purposes of or adversely affect any of the
Transactions or any action contemplated by the Simplification Agreement.

 

AMLP shall give Antero Resources notice of any amendment or waiver of any
provision of the Simplification Agreement within two Business Days after any
such amendment or waiver. In the event any provision of the Simplification
Agreement is amended or any such provision is waived by AMLP GP or AMLP, the
obligations of Antero Resources under this Agreement shall terminate upon such
waiver or amendment if such amendment or waiver (a) (i) extends the Termination
Date, (ii) adversely impacts the Merger Consideration to be received by Antero
Resources or the number or value of the AMGP Common Shares that will be held by
Antero Resources upon consummation of the Transactions or (iii) otherwise has a
material adverse effect on the interests of Antero Resources in the Transactions
and (b) has not been consented to by the Special Committee of Antero Resources. 
In such event, the Special Committee of Antero Resources may instruct AMLP that
Antero Resources and Arkrose Sub (as defined below) be deemed to vote against
all proposals at the AMLP Unitholder Meeting, which instruction will override
any different votes, proxies or voting instructions by or on behalf of Antero
Resources or Arkrose Sub received by AMLP or its designees.

 

If Antero Resources is the beneficial owner, but not the record holder, of any
Covered Units, Antero Resources agrees to take all actions necessary to cause
the record holder to vote (or act by written consent) all of such Covered Units
in accordance with this Section 2.1.

 

Section 2.2                                    No Inconsistent Agreements. 
Antero Resources hereby represents, covenants and agrees that, except for this
Agreement, Antero Resources (a) has not entered into, and shall not enter into
at any time while this Agreement remains in effect, any voting agreement or
voting trust with respect to its Covered Units, (b) has not granted, and shall
not grant at any time while this Agreement remains in effect, a proxy, consent
or power of attorney with respect to its Covered Units (except pursuant to
Section 2.3 hereof) and (c) has not taken and shall not take any

 

3

--------------------------------------------------------------------------------


 

action that would make any representation or warranty of Antero Resources
contained herein untrue or incorrect in any material respect or have the effect
of preventing or disabling Antero Resources from performing in any material
respect any of its obligations under this Agreement.

 

Section 2.3                                    Proxy.  In order to secure the
obligations set forth herein, Antero Resources irrevocably appoints each officer
of AMGP, or any nominee of the AMGP GP Board, with full power of substitution
and resubstitution, as its true and lawful proxy and attorney-in-fact, in the
event that Antero Resources does not comply with its obligations in Section 2.1,
to vote or execute written consents with respect to Antero Resources’ Covered
Units in accordance with Section 2.1 hereof and with respect to any proposed
postponements or adjournments of any meeting of the holders of AMLP Common Units
at which any of the matters described in Section 2.1 hereof are to be
considered.  Antero Resources hereby affirms that this proxy is coupled with an
interest and shall be irrevocable, except upon termination of this Agreement,
and Antero Resources will take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy and
hereby revokes any proxy previously granted by Antero Resources with respect to
any of its Covered Units.  AMGP may terminate this proxy at any time at its sole
election by written notice provided to Antero Resources.

 

ARTICLE 3

 

ASSIGNMENT

 

Section 3.1                                    Assignment.  Prior to the
Effective Time, Antero Resources shall assign and deliver to Arkrose Subsidiary
Holdings LLC, a Delaware limited liability company (“Arkrose Sub”), an amount of
AMLP Common Units that results in Antero Resources owning 12,907,876 AMGP Common
Shares (the “Assigned Interests”) after taking into account (a) the Conversion
and (b) the final calculation of the proration of the Merger Consideration to be
paid in the Transactions pursuant to Section 3.1 of the Simplification Agreement
(the “Assignment”).  Following the Assignment, the Assigned Interests shall
continue to be Covered Units for all purposes under this Agreement, and Antero
Resources shall cause Arkrose Sub to assume the rights and duties of Antero
Resources under this Agreement and to be bound by the provisions of this
Agreement to the same extent as Antero Resources. For the avoidance of doubt,
following the Assignment, Antero Resources shall continue to be deemed a
beneficial owner of the Assigned Interests and shall remain subject to the
rights and duties under this Agreement and shall remain bound by the provisions
of this Agreement.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    Representations and Warranties of
Antero Resources.  Antero Resources (except to the extent otherwise provided
herein) hereby represents and warrants to AMGP, with respect to its Covered
Units, as follows:

 

(a)                                 Authorization; Validity of Agreement;
Necessary Action.  Antero Resources has the requisite power and authority and/or
capacity to execute and deliver this Agreement and to carry out its obligations
hereunder.  The execution and delivery by

 

4

--------------------------------------------------------------------------------


 

Antero Resources of this Agreement and the performance by it of the obligations
hereunder have been duly and validly authorized by Antero Resources and no other
actions or proceedings are required on the part of Antero Resources to authorize
the execution and delivery of this Agreement or the performance by Antero
Resources of its obligations hereunder.  This Agreement has been duly executed
and delivered by Antero Resources and constitutes a legal, valid and binding
agreement of Antero Resources, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles.

 

(b)                                 Ownership.  Antero Resources is the record
and/or beneficial owner of, and has good title to, its Existing Units, free and
clear of any liens, except as may be provided for in this Agreement.  All of
Antero Resources’ Covered Units from the date hereof through and the term of
this Agreement will be beneficially or legally owned by Antero Resources. 
Except as provided for in this Agreement, Antero Resources has and will have at
all times during the term of this Agreement sole voting power (including the
right to control such vote as contemplated herein), sole power of disposition,
sole power to issue instructions with respect to the matters set forth in
Article 2 hereof, and sole power to agree to all of the matters set forth in
this Agreement, in each case with respect to all Antero Resources’ Existing
Units and with respect to all of Antero Resources’ Covered Units at any time
during the term of this Agreement.  Except for the Existing Units, Antero
Resources does not, directly or indirectly, legally or beneficially own or have
any option, warrant or other right to acquire any securities of AMLP that are or
may by their terms become entitled to vote or any securities that are
convertible or exchangeable into or exercisable for any securities of AMLP that
are or may by their terms become entitled to vote, nor is Antero Resources
subject to any contract, agreement, arrangement, understanding or relationship,
other than this Agreement, that obligates it to vote, acquire or dispose of any
securities of AMLP.

 

(c)                                  No Violation.  Neither the execution and
delivery of this Agreement by Antero Resources nor its performance of its
obligations under this Agreement will (i) result in a violation or breach of, or
conflict with any provisions of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or cancellation of, or give rise to a right of
purchase under, or result in the creation of any lien (other than under this
Agreement) upon any of the properties, rights or assets (including but not
limited to its Existing Units) owned by Antero Resources under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, contract, lease, agreement or other instrument or obligation of
any kind to which Antero Resources is a party or by which it or any of its
properties, rights or assets may be bound, (ii) violate any Law applicable to
Antero Resources or any of its properties, rights or assets, or (iii) result in
a violation or breach of or conflict with its organizational and governing
documents, except in the case of clause (i) as would not reasonably be expected
to prevent or materially delay the ability of Antero Resources to perform its
obligations hereunder.

 

(d)                                 Consents and Approvals.  No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity is necessary to be

 

5

--------------------------------------------------------------------------------


 

obtained or made by Antero Resources in connection with its execution, delivery
and performance of this Agreement, except for any reports under
Sections 13(d) and 16 of the Exchange Act as may be required in connection with
this Agreement and the transactions contemplated hereby.

 

(e)                                  Reliance by AMGP.  Antero Resources
understands and acknowledges that AMGP is entering into the Simplification
Agreement in reliance upon Antero Resources’ execution and delivery of this
Agreement and the representations, warranties, covenants and obligations of
Antero Resources contained herein.

 

(f)                                   Adequate Information.  Antero Resources
acknowledges that it is a sophisticated party with respect to its Covered Units
and has adequate information concerning the business and financial condition of
AMLP to make an informed decision regarding the transactions contemplated by
this Agreement and has, independently and without reliance upon AMLP and based
on such information as Antero Resources has deemed appropriate, made its own
analysis and decision to enter into this Agreement.  Antero Resources
acknowledges that AMGP has not made and is not making any representation or
warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement.

 

Section 4.2                                    Representations and Warranties of
AMGP.  AMGP hereby represents and warrants to Antero Resources that the
execution and delivery of this Agreement by AMGP and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the AMGP GP Board.  AMGP acknowledges that Antero
Resources has not made and is not making any representation or warranty of any
kind except as expressly set forth in this Agreement.

 

ARTICLE 5

 

OTHER COVENANTS

 

Section 5.1                                    Prohibition on Transfers, Other
Actions. During the term of this Agreement:

 

(a)                                 Antero Resources hereby agrees not to
(i) Transfer any of the Covered Units, beneficial ownership thereof or any other
interest therein, (ii) enter into any agreement, arrangement or understanding,
or take any other action, that violates or conflicts with, or would reasonably
be expected to violate or conflict with, or would reasonably be expected to
result in or give rise to a violation of or conflict with, Antero Resources’
representations, warranties, covenants and obligations under this Agreement, or
(iii) take any action that would restrict or otherwise affect Antero Resources’
legal power, authority and right to comply with and perform its covenants and
obligations under this Agreement.  Any Transfer in violation of this provision
shall be null and void.

 

(b)                                 Antero Resources agrees that if it attempts
to Transfer, vote, provide consent in lieu of a meeting or provide any other
Person with the authority to vote or provide consent with respect to any of the
Covered Units other than in compliance with

 

6

--------------------------------------------------------------------------------


 

this Agreement, Antero Resources shall be deemed to have unconditionally and
irrevocably instructed AMLP to not, (i) permit any such Transfer on its books
and records, (ii) issue a book-entry interest or a new certificate representing
any of the Covered Units, or (iii) record such vote or consent unless and until
Antero Resources has complied in all respects with the terms of this Agreement.

 

(c)                                  Antero Resources agrees that it shall not,
and shall cause each of its controlled Affiliates to not, become a member of a
“group” (as that term is used in Section 13(d) of the Exchange Act) that Antero
Resources or such Affiliate is not currently a part of and that has not been
disclosed in a filing with the SEC prior to the date hereof (other than as a
result of entering into this Agreement) for the purpose of opposing or competing
with, or otherwise interfering with, impeding or delaying the consummation of,
the Transactions.

 

(d)                                 Antero Resources agrees not to take any
action that would make any of its representations or warranties contained herein
untrue or incorrect in any material respect or would reasonably be expected to
have the effect of preventing, impeding, interfering with, delaying or otherwise
adversely affecting in any respect its due and timely performance of its
obligations under or contemplated by this Agreement.

 

Section 5.2                                    Further Assurances.  Each of the
parties hereto agrees that it will use its reasonable best efforts to do all
things reasonably necessary to effectuate this Agreement and the transactions
contemplated hereby.

 

Section 5.3                                    Waiver of Appraisal Rights and
Claims.  Antero Resources hereby waives any and all rights of appraisal or
rights to dissent from the consummation of the Merger and any other action
contemplated by the Simplification Agreement.  Without limiting the foregoing,
Antero Resources agrees not to commence, join in, facilitate, assist or
encourage, and agrees to take all actions necessary to opt out of, any class in
any class action with respect to, any claim, derivative or otherwise, against
AMLP, AMLP GP, and their respective Affiliates, or any of their respective
officers, directors, managers, employees, or agents, and their respective
successors and assigns, (a) challenging the validity of, or seeking to enjoin
the operation of, any provision of this Agreement, (b) alleging any breach of
the organizational documents of AMLP, AMLP GP or any of their Affiliates, in
connection with the evaluation, negotiation or entry into, or the performance by
any party of its obligations under, the Simplification Agreement, or
(c) alleging that the evaluation, negotiation or entry into, or the performance
by any party of its obligations under, the Simplification Agreement would result
in a violation of law.

 

Section 5.4                                    Antero Resources Capacity. 
Antero Resources has entered into this Agreement solely in its capacity as a
record or beneficial owner of Covered Units.  None of the provisions of this
Agreement shall be construed to prohibit, limit or restrict any Representative
of Antero Resources who is an officer of AMLP or a member of the AMLP GP Board
from exercising his or her duties to AMLP by taking any action whatsoever in his
or her capacity as an officer or director, including with respect to the
Simplification Agreement and the Transactions.

 

Section 5.5                                    Registration Rights Agreement. 
At the closing of the Transactions contemplated by the Simplification Agreement,
AMGP (or its successor entity) and Antero

 

7

--------------------------------------------------------------------------------


 

Resources shall enter into a Registration Rights Agreement substantially in the
form attached as an exhibit to the Simplification Agreement.

 

ARTICLE 6

 

MERGER CONSIDERATION ELECTION

 

Section 6.1                                    Consideration Election. In
connection with the elections to be made with respect to the Merger
Consideration to be received by the holders of Eligible Units under Section 3.1
of the Simplification Agreement, Antero Resources (for itself and on behalf of
Arkrose Sub) hereby irrevocably elects to receive the AR Mixed Election
Consideration with respect to each AR Eligible Unit, subject to the provisions
of Section 3.1(b) of the Simplification Agreement.

 

ARTICLE 7

 

MISCELLANEOUS

 

Section 7.1                                    Termination.

 

(a)                                 This Agreement, other than Article 6 and
this Article 7, shall remain in effect until the earliest to occur of (a) the
Closing Date, (b) the valid termination of the Simplification Agreement in
accordance with the terms thereof, (c) the mutual written consent of all of the
parties hereto to terminate this Agreement, and (d) the Termination Date (as
such term is defined in the Simplification Agreement as of the date hereof,
without giving effect to any amendment or waiver thereof).  In addition, AMGP
may terminate this Agreement, other than Article 7, with respect to all or any
portion of Antero Resources’ Covered Units by delivering a written notice to
Antero Resources stating the portion of Antero Resources’ Covered Units with
respect to which this Agreement is terminated (in which case Antero Resources’
obligations hereunder shall terminate only with respect to the portion of its
Covered Units so identified).

 

(b)                                 For the avoidance of doubt and subject to
the penultimate paragraph of Section 2.1, unless and until this Agreement is
terminated in accordance with this Section 7.1, the agreements set forth herein,
including the irrevocable proxy in Section 2.3, shall remain in full force and
effect.  Nothing in this Section 7.1 and no termination of this Agreement shall
relieve or otherwise limit any party of liability for any breach of this
Agreement occurring prior to such termination.

 

Section 7.2                                    No Ownership Interest.  Nothing
contained in this Agreement shall be deemed to vest in AMGP any direct or
indirect ownership or incidence of ownership of or with respect to any Covered
Units.  All rights, ownership and economic benefit relating to the Covered Units
of Antero Resources shall remain vested in and belong to Antero Resources, and
AMGP shall have no authority to direct Antero Resources in the voting or
disposition of any of its Covered Units, except as otherwise provided herein.

 

Section 7.3                                    Publicity.  Antero Resources
hereby permits AMLP and AMGP to include and disclose in the Joint Proxy
Statement, and in such other schedules, certificates, applications, agreements
or documents as such entities reasonably determine to be necessary or
appropriate in

 

8

--------------------------------------------------------------------------------


 

connection with the consummation of the Transactions and the other actions
contemplated by the Simplification Agreement Antero Resources’ identity and
ownership of the Covered Units and the nature of Antero Resources’ commitments,
arrangements and understandings pursuant to this Agreement.  AMGP hereby permits
Antero Resources to disclose this Agreement and the transactions contemplated by
the Simplification Agreement in any reports required to be filed by Antero
Resources or any of its Affiliates under Sections 13(d) and 16 of the Exchange
Act.

 

Section 7.4                                    Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed given (a) upon
personal delivery to the party to be notified; (b) when received when sent by
facsimile by the party to be notified, provided, however, that notice given by
facsimile shall not be effective unless either (i) a duplicate copy of such fax
notice is promptly given by one of the other methods described in this
Section 7.4 or (ii) the receiving party delivers a written confirmation of
receipt for such notice by fax or any other method described in this
Section 7.4; or (c) when delivered by a courier (with confirmation of delivery);
in each case to the party to be notified at the following address:

 

If to Antero Resources, to:

 

Antero Resources Corporation

1615 Wynkoop Street

Denver, Colorado  80202

Attn:                    Yvette Schultz

Telephone:                                   (303) 357-6886

Facsimile:                                         (303) 357-7315

Email:            yschultz@anteroresources.com

 

with a copy to the Special Committee of Antero Resources:

 

c/o Sidley Austin LLP

1000 Louisiana, Suite 6000

Houston, Texas 77002

Attn:                    J. Mark Metts and George Vlahakos

Telephone:                                   (713) 495-4500

Facsimile:                                         (713) 495-7799

Email:            mmetts@sidley.com and gvlahakos@sidley.com

 

If to AMGP, to:

 

Antero Midstream GP LP

1615 Wynkoop Street Denver, Colorado  80202

Attn:                    Yvette Schultz

Telephone:                                   (303) 357-6886

Facsimile:                                         (303) 357-7315

Email:            yschultz@anteroresources.com

 

9

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Hunton Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attn:                    Robert V. Jewell

Telephone:                                   (713) 220-4358

Facsimile:                                         (713) 220-4285

Email:            bjewell@HuntonAK.com

 

Section 7.5                                    Interpretation.  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.  Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.  The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  This
Agreement is the product of negotiation by the parties having the assistance of
counsel and other advisers.  It is the intention of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to the others.

 

Section 7.6                                    Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered (by telecopy, electronic delivery or
otherwise) to the other parties.  Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

Section 7.7                                    Entire Agreement.  This
Agreement, together with the schedule annexed hereto, and, solely to the extent
of the defined terms referenced herein, the Simplification Agreement, constitute
the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof and thereof, and this Agreement is not
intended to grant standing to any person other than the parties hereto;
provided, however, that nothing contained in this Agreement shall supersede or
replace the transfer restrictions set forth in the governing documents for AMLP,
which provisions shall remain in full force and effect according to their terms.

 

Section 7.8                                    Governing Law.  This Agreement
and the performance of the transactions contemplated hereby and obligations of
the parties hereunder will be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice of Law
principles.  Each of the parties agrees that this Agreement (a) involves at
least $100,000.00 and (b) has been entered into by the parties in express
reliance on 6 Del. C. § 2708.  Each of the parties hereto irrevocably and
unconditionally confirms and agrees that it is and shall continue to be

 

10

--------------------------------------------------------------------------------


 

(i) subject to the jurisdiction of the courts of the State of Delaware and of
the federal courts sitting in the State of Delaware, and (ii) subject to service
of process in the State of Delaware.  Each party hereto hereby irrevocably and
unconditionally (A) consents and submits to the exclusive personal jurisdiction
and venue of the Delaware Court of Chancery, or, in the event, but only in the
event, that such court declines to accept jurisdiction over such proceeding, the
Superior Court of the State of Delaware (Complex Commercial Division) (or, if
subject matter jurisdiction is vested exclusively in the federal courts of the
United States of America, the federal courts of the United States of America
located in the State of Delaware) (the “Delaware Courts”) for any actions, suits
or proceedings arising out of or relating to this Agreement or the transactions
contemplated by this Agreement (and agrees not to commence any litigation
relating thereto except in such courts), (B) waives any objection to the laying
of venue of any such litigation in the Delaware Courts and agrees not to plead
or claim in any Delaware Court that such litigation brought therein has been
brought in any inconvenient forum, and (C) ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  Each of the
parties hereby further irrevocably and unconditionally confirms and agrees, to
the extent such party is not otherwise subject to service of process in the
State of Delaware, to appoint and maintain an agent in the State of Delaware as
such party’s agent for acceptance of legal process and to notify the other
parties of the name and address of such agent, and that service of process may,
to the fullest extent permitted by law, also be made on such party by prepaid
certified mail with a proof of mailing receipt validated by the United States
Postal Service constituting evidence of valid service, and that service made
pursuant to this sentence shall, to the fullest extent permitted by law, have
the same legal force and effect as if served upon such party personally within
the State of Delaware.

 

Section 7.9                                    Amendment; Waiver.  The
obligations of Antero Resources and Arkrose Sub hereunder may not be modified or
amended except by an instrument in writing signed by AMGP and Antero Resources
with respect to which such modification or amendment will be effective;
provided, however, that any such amendments or modifications must be approved by
the Special Committee of Antero Resources.  Each party may waive any right of
such party hereunder by an instrument in writing signed by such party and
delivered to the party benefiting from such waiver; provided, however, that any
such waiver by Antero Resources or Arkrose Sub must be approved by the Special
Committee of Antero Resources.

 

Section 7.10                             Specific Enforcement.  The parties
acknowledge and agree that the parties would be damaged irreparably in the event
that the obligations to consummate the transactions contemplated hereby are not
performed in accordance with their specific terms or this Agreement is otherwise
breached, and that in addition to remedies, other than injunctive relief and
specific performance, that the parties may have under law or equity, the parties
shall be entitled to injunctive relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof.  Each of the parties
hereto hereby waives (a) any defense in any action for specific performance that
a remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.

 

11

--------------------------------------------------------------------------------


 

Section 7.11                             Severability.  To the fullest extent
permitted by law, any term or provision of this Agreement, or the application
thereof, that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.  If the final
judgment of a court of competent jurisdiction declares that any term or
provision hereof is illegal, void, invalid or unenforceable, the parties hereto
agree that the court making such determination shall have the power to limit the
term or provision, to delete specific words or phrases, or to replace any
illegal, void, invalid or unenforceable term or provision with a term or
provision that is legal, valid and enforceable and that comes closest to
expressing the intention of the illegal, void, invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified.  To the
fullest extent permitted by law, in the event such court does not exercise the
power granted to it in the prior sentence, the parties hereto shall replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the original economic,
business and other purposes of such invalid or unenforceable term as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

Section 7.12                             Expenses.  Except as otherwise
expressly provided herein or in the Simplification Agreement, all costs and
expenses incurred in connection with this Agreement and the actions contemplated
hereby shall be paid by the party incurring such expenses, whether or not the
Transactions are consummated.  Notwithstanding anything to the contrary set
forth herein, in the event a party breaches its obligations under the terms of
this Agreement, the non-breaching party shall be entitled to reimbursement from
the breaching party of its fees and expenses (including reasonable attorneys’
fees) in connection with any action by the non-breaching party to enforce its
rights hereunder.

 

Section 7.13                             Successors and Assigns; Third Party
Beneficiaries.

 

(a)                                 Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties; provided, however, that AMGP may transfer
or assign its rights and obligations under this Agreement, in whole or in part
or from time to time in part, to one or more of its Affiliates at any time.  Any
assignment in violation of the foregoing shall be null and void.  Subject to the
preceding two sentences, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.

 

(b)                                 This Agreement is not intended to and shall
not confer upon any Person (other than the parties hereto) any rights or
remedies hereunder. Notwithstanding anything to the contrary in this
Section 6.13(b), AMLP and AMLP GP (and their successors) are third-party
beneficiaries to this Agreement in respect of Article 7 of this Agreement and
shall be entitled to rely upon and directly enforce the provisions of Article 7
of this Agreement.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

ANTERO MIDSTREAM GP LP

 

 

 

 

By:

AMGP GP LLC, its

 

general partner

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

[Signature Page to AMGP Voting Agreement with Antero Resources]

 

--------------------------------------------------------------------------------